Dissenting Opinion.
Fennek, J.
Without entering into questions as to the power of the City Council to limit and fix the appropriation for expenses of the Board of Health, including the compensation of sanitary inspectors and expense of sanitary police, I am clearly of opinion that the appro priation on the budget for 1884 was actually made for expenses other than that of the police, and, having been so made, the council had no power, by subsequent resolution, to divert the amount so budgeted to the payment of the sanitary police, which the law required the. city to furnish and which had always been detailed from the police force and paid from the police appropriation.
For these reasons I dissent from the decree herein.